Citation Nr: 0622188	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-00 314 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Kramer


INTRODUCTION

The appellant had active military service from August 1967 to 
August 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 RO rating decision that denied 
service connection for diabetes mellitus type II.  The 
appellant filed a notice of disagreement (NOD) in April 2003.  
The RO issued a statement of the case (SOC) in December 2003.  
The appellant filed a VA Form 9, (Appeal to the Board of 
Veterans' Appeals) in January 2004.  

In March 2004, the appellant presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant was stationed at Camp Payne in South Korea; 
there is no objective evidence of exposure to Agent Orange.

3.  As the appellant did not serve in Vietnam, or in one of 
the specified units in South Korea that have been determined 
to have been exposed to Agent Orange within a specific time 
frame, he is not entitled to a presumption of exposure to 
Agent Orange during such service, or to a presumption of 
service connection for diabetes mellitus, first diagnosed 
many years after service discharge.

4.  There is no competent evidence or opinion establishing 
that the appellant's diabetes mellitus is medically related 
to service, to include any alleged herbicide exposure 
therein.



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
type II, to include as due to herbicide exposure, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.313 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  Considering the record in light of the 
duties imposed by the VCAA and its implementing regulations, 
the Board finds that all notification and development action 
needed to fairly adjudicate each claim on appeal has been 
accomplished.

In a November 2002 notice letter, the RO notified the 
appellant and his representative of what the evidence needed 
to show to establish entitlement to service connection: an 
injury in military service or a disease that began or was 
made worse during service, or an event in service causing 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease, or event in service.  The RO also indicated 
the type of evidence needed to establish each element.  
Thereafter, they were afforded opportunities to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claims, and he has been afforded ample 
opportunity to submit such information and evidence.

In the November 2002 letter, the RO notified the appellant of 
the duties to notify and assist imposed by the VCAA.  The 
November 2002 letter also notified the appellant that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  In the December 2003 letter, the RO notified the 
appellant that it had requested private medical records in 
connection with his claim.  Therefore, the Board finds that 
the November 2002 notice letter, and the December 2003 RO 
letter, collectively satisfy the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant, and what evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As explained above, Pelegrini's first three content of notice 
requirements have been met in the instant appeal.  With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claim.  
Given these facts, as well as the RO's instructions to him, 
the Board finds that the appellant has, effectively, been put 
on notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005).

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In this case, as noted above, the document meeting 
the VCAA's notice requirements was provided to the appellant 
before the rating action on appeal; hence, Pelegrini's timing 
of notice requirement is met.  

More recently, the Board notes that during the pendency of 
this appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 472 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this 
appeal, the appellant's status as a veteran is not at issue.  
While the RO has not provided notice regarding the degree of 
disability or effective date, on these facts, such omission 
is harmless.  Id.  As the Board's decision herein denies the 
appellant's claims for service connection, no disability 
rating or effective date is being assigned; accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service medical 
records, VA treatment records and private medical records.  
The appellant has been afforded a hearing during which to 
present evidence and argument; as indicated above, a 
transcript of that hearing is of record.  

The appellant's representative has requested that this matter 
be remanded to the RO to obtain unit records from C Btry, 1st 
Bn, 79th Arty during the time that the appellant was in South 
Korea.  The Board notes, however, that the appellant was 
unable to give specific dates as to when was in or near the 
demilitarized zone (DMZ) while serving at Camp Payne in South 
Korea, and, as explained below, there is no objective 
evidence to establish that he served in one of the units 
presumed to have been exposed to herbicides during a specific 
window of time in Korea.  Under these circumstances, the 
Board finds that sufficient information to search the 
appellant's unit records has not been provided, and the 
remand, as requested, would not produce information that 
would be helpful in establishing the appellant's claim.  
Remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the record presents no basis for the RO to 
undertake any further action to fulfill the duty to assist.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal. 

II. Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a). 

The appellant's claim is based on the theory that service 
connection is warranted pursuant to a special presumption for 
residuals of exposure to herbicide agents.  Specifically, 
under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent, including Agent Orange, 
during active military, naval, or air service and has a 
disease listed in 38 C.F.R. § 3.309(e), such disease shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  The 
listed diseases include diabetes mellitus, type II.

During the January 2004 RO hearing, the appellant testified 
that, while stationed in South Korea at Camp Payne, he was 
approximately two miles to the south of the DMZ.  The 
appellant also testified that he went to other areas of South 
Korea farther to the north for training purposes.  The 
appellant stated he did not observe the spraying of herbicide 
in or near Camp Payne.  

The Board points out that the Department of Defense provided 
to VA an inventory regarding Agent Orange use outside of the 
Republic of Vietnam.  Based on the current Department of 
Defense findings, the use of herbicides has only been 
acknowledged for specific units that served in areas along 
the DMZ in Korea between April 1968 and July 1969.  Both the 
2nd and 7th Infantry Divisions, United States Army, had units 
in the affected area at the time Agent Orange was being used.  
Within the 7th Infantry Division, the units included the 1-
17th Infantry, 2-17th Infantry, 1-73rd Armor, and 2-10th 
Cavalry.  Field artillery, signal, and engineer troops also 
were supplied as support personnel during the time of the 
confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.  See March 2003 fact sheet 
distributed by the Veterans Benefits Administration (VBA), 
which was posted in September 2003.

The evidence indicates that the appellant served in Korea 
from April 1968 to May 1969, within the window.  As discussed 
above, the DOD has only confirmed that specific units of the 
2nd and 7th Infantry Divisions, and supporting field 
artillery, signal, and engineer troops were exposed to Agent 
Orange from April 1968 to July 1969; however, the record does 
not reflect any evidence that the appellant was assigned to 
one of these specified units.  As indicated above, as the 
veteran also has been unable to provide information as to the 
dates he allegedly served in or near the DMZ, no further 
action to develop the claim in this regard is indicated.

As, based on the current record, there is no evidence of 
actual or presumed Agent Orange exposure, the appellant is 
not entitled to presumptive service connection based on Agent 
Orange exposure, pursuant to 38 C.F.R. § 3.309(e).

The record also fails to support the appellant's claim for 
service connection on any other basis.  The competent medical 
evidence shows a current diagnosis of diabetes mellitus, type 
II; however, there is no medical evidence to even suggest a 
nexus between such disability and service.

The appellant's service medical records are negative for any 
findings or diagnosis of diabetes mellitus, type II; hence, 
the disability was not shown in service.  Moreover, as 
diabetes mellitus, type II, was not diagnosed within one year 
from separation of service, there is no basis for a grant of 
service connection as a chronic disease presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.   In fact, the first documented 
medical evidence showing a diagnosis of diabetes mellitus, 
type II, was in February 2001, over 30 years after discharge 
from service.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Finally, there is no medical opinion linking the development 
of the diabetes diagnosed many years post service to any 
incident of service, to include alleged Agent Orange exposure 
therein.

In adjudicating this claim, the Board has considered the 
appellant's assertions offered in support.  However, he is 
not shown to have the appropriate training or expertise to 
establish in-service Agent Orange exposure, or to otherwise 
provide an opinion supportive of his claim, on the basis of 
his assertions, alone.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

For all the foregoing reasons, the Board finds that the claim 
for service connection for diabetes mellitus, to include as 
due to herbicide exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
doctrine of reasonable doubt, however, in the absence of 
competent and objective evidence to support the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include 
as due to herbicide exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


